Citation Nr: 1242426	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for defective vision due to macular degeneration.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening of service connection for defective vision due to bilateral macular degeneration.  During the pendency of the appeal, the RO reopened service connection and denied the claim on the merits.  In April 2011, the Veteran testified at a hearing at the RO before a VA decision review officer.  


FINDINGS OF FACT

1.  In an April 2008 decision, the Board denied reopening of service connection for defective vision due to macular degeneration, finding that the additional evidence did not include competent evidence of aggravation by service.  

2.   The evidence submitted since the April 2008 Board decision denying reopening of service connection for defective vision due to macular degeneration is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2008 Board decision that denied the appeal reopen service connection for defective vision due to macular degeneration is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  New and material evidence has not been received to reopen service connection for defective vision due to macular degeneration.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  In this case, in a January 2009 letter, the RO provided notice to the Veteran of the bases (preexisted service and not aggravated by service) for the prior denial of his claim for service connection for defective vision due to bilateral macular degeneration; regarding what information and evidence is needed to reopen the claim as well as what evidence was needed to substantiate a claim for service connection; what information and evidence must be submitted by the Veteran; and what evidence VA would obtain.  This letter included provisions for disability ratings and for the effective date of the claim.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Reopening of Service Connection for Defective Vision

The RO previously considered and denied the claim for service connection for an eye disorder (defective vision due to bilateral macular degeneration) in an unappealed February 1973 rating decision.  The February 1973 decision found that defective vision of bilateral macular degeneration was not incurred in or aggravated by service.  The Veteran did not submit a timely NOD to the February 1973 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A January 1988 rating decision denied reopening of service connection for an eye disorder, finding that the additional evidence was not new and material.  The Veteran did not submit a timely NOD to the January 1988 decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The claim to reopen service connection for defective vision, macular degeneration, bilateral, was denied again in a January 2003 rating decision, which found that the new evidence did not tend to show aggravation by service.  The Veteran timely appealed the January 2003  rating decision to the Board.  In an April 2008 decision, the Board denied reopening of the claim for service connection for defective vision due to macular degeneration, finding that that there was no medical evidence of aggravation.  The Board decision was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In this case, in December 2008, the Veteran filed a claim to reopen service connection for an eye disorder.  The March 2009 rating decision on appeal denied reopening of service connection for defective vision due to bilateral macular degeneration, finding that new and material evidence had not been received.  During the pendency of the appeal, the RO reopened service connection and denied the claim on the merits.  Regardless of whether the RO reopened the claim, the Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312   (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The evidence of record at the time of the 2008 Board decision included service treatment records, records from the Social Security Administration (SSA), lay statements, VA outpatient treatment records, statements from two private physicians, and the transcript of the Board hearing in 2005.  The evidence that was of record at the time of the prior final Board decision included a September 1970 pre-induction Report of Medical History during which the Veteran reported a history of "eye trouble"; an in-service eye examination in October 1971 that included findings consistent with juvenile macular degeneration and the in-service medical opinions that the Veteran's macular degeneration existed prior to service and was not aggravated by service; private treatment records that showed treatment in 1987 for blindness resulting from juvenile macular degeneration; private medical records that included the Veteran's history of 20/20 vision upon entering service at age 21, with slow loss of central vision in both eyes during service; post-service VA outpatient treatment records dated from 2002 to 2007 that showed continued diagnosis of macular degeneration; November 2005 hearing testimony by the Veteran of normal vision at service entrance, onset of vision difficulty soon after service entrance, and near blindness by the end of service; the Veteran's assertion that, although his vision problem was inherited, it was "activated" by gas training in service; and lay statements of worsening of vision over the years.

The evidence received since the April 2008 Board decision includes lay statements submitted by the Veteran and others, private medical records, and a report of a VA examination dated in December 2011.  The Veteran's statements reflect his contention that that his vision problems began when he was in service.  The Veteran also asserts that his disability may have been aggravated in service when he entered a gas chamber in basic training.  The lay statements submitted on the Veteran's behalf indicate that the Veteran complained of eye problems following basic training. 

The Veteran submitted medical records and statements from a private ophthalmologist, Dr. V.C.  In statements dated in August 2009 and July 2010, 
Dr. V.C. stated that she was unable to determine whether the Veteran's eye condition was most likely aggravated in service.  Dr. V.C. indicated that she was unable to determine this due to the entry physical examination not being available for comparison.  She stated that it certainly progressed in service.  She noted that the Veteran was referred to a retinal specialist, and that the exact etiology was undetermined.  

The Veteran had a VA examination in December 2011.  The VA examiner diagnosed maculopathy.  The VA examiner's assessment was macular dystrophies, most likely Stargadt's disease with strong family history.  The VA examiner opined that the Veteran's bilateral loss of vision is a result of macular dystrophies.  The VA examiner also opined that the macular disease is most likely Stargadt's disease, which is an inherited condition in which a gene is received from each parent.  The VA examiner noted as a basis for the opinions that the Veteran has a very strong family history which is consistent with the disease.  The VA examiner reasoned that, in the early stages, the macula may appear normal, but in later stages the macula will have a beaten metal/spicule appearance with yellow-white flecks, which the Veteran has.  The VA examiner stated that she agreed with the previous opinion that it was most likely acquired and existed prior to service.  The VA examiner opined that it does not appear to be aggravated by time in service, as it would change on its own natural course/manifestation anyway as the Veteran ages.  

The December 2011 VA examiner opined that the Veteran's eye disorder existed prior to service and was not aggravated by service.  A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a), (b) (2012).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The Board finds that the evidence received since the prior final denial of service connection for macular degeneration by the Board in April 2008 is new, as it was not previously of record; however, the evidence received since the prior denial is not material.  The newly received evidence does not provide competent medical evidence that the eye disorder did not preexist service or that the preexisting eye 

disorder was aggravated by service, that is, permanently worsened during service beyond a natural progression.  The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).   

In sum, none of the evidence received since the April 2008 Board decision constitutes competent evidence that the Veteran's preexisting macular degeneration was aggravated by service.  Dr. V.C.'s opinion does not provide medical evidence of aggravation as she stated that she was unable to determine whether the Veteran's eye condition was aggravated in service.  See Moray v. Brown, 5 Vet. App. 211 (1993) (holding that a veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).  The VA medical opinion in this case was to the effect that macular disease was not aggravated in service.  Such negative evidence has no tendency support a claim to reopen.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  

The lay assertions both that an eye disorder did not preexist service and that it was aggravated by service are not new evidence, as these assertions have been previously rejected.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding in a claim to reopen that a previously rejected lay history could not serve as a basis for a medical nexus opinion based on that inaccurate history).  For these reasons, the Board finds that newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in 2008 is not new and material, and reopening of service connection for macular degeneration is not warranted. 

Because the new evidence, in the context of all the evidence of record, has not fulfilled the threshold burden of being new and material evidence to reopen the 

finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 


ORDER

New and material evidence not having been received, the appeal to reopen service connection for macular degeneration is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


